Citation Nr: 0827871	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-34 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for kidney cancer, status 
post right nephrectomy, with metastatic lung cancer, 
including as a result of exposure to chemicals from medical 
research experiments.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran had a total of 2 years, 2 months, and 19 days of 
active military service from May to November 1964 and from 
May 1968 to December 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board recently sent a letter to the veteran in July 2008 
to clarify whether he wanted a hearing.  The letter explained 
that he had a right to a hearing.  See 38 C.F.R. § 20.700(a) 
(2007).  He did not, however, respond to that letter.  
So the Board is proceeding with the adjudication of his 
appeal.


FINDING OF FACT

The veteran's kidney cancer, status post right nephrectomy 
with metastatic lung cancer, was first diagnosed many years 
after his military service ended and has not been linked by 
competent medical evidence to his service.  A February 2006 
VA examiner determined it is unlikely that exposure to 
chemicals during service resulted in the veteran's kidney 
cancer or any of its' attendant complications.


CONCLUSION OF LAW

The veteran's kidney cancer, status post right nephrectomy 
with metastatic lung cancer, including as a result of 
exposure to chemicals from medical research experiments, was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, a letter from 
the RO in June 2005 (1) informed the veteran of the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informed him of the information 
and evidence that VA would obtain and assist him in 
obtaining; and (3) informed him of the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent a 
Dingess letter in March 2006 discussing the downstream 
disability rating and effective date elements of the claim.  
And since providing that additional VCAA notice, the RO has 
gone back and readjudicated the claim in the May 2006 
statement of the case (SOC).  This is important to point out 
because the Federal Circuit Court recently held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, VA afforded the veteran a 
compensation examination to determine whether the claimed 
disability is the attributable to his military service, 
including from exposure to chemicals from medical research 
experiments.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the Board finds that no further 
assistance is needed to meet the requirements of the VCAA or 
Court.



II.  Whether the Veteran is Entitled to Service Connection 
for Kidney Cancer, Status Post Right Nephrectomy, with 
Metastatic Lung Cancer, Including as a Result of Exposure to 
Chemicals from Medical Research Experiments

The veteran claims that his kidney cancer, status post right 
nephrectomy with metastatic lung cancer, is a result of his 
military service.  More specifically, in his December 2005 
Notice of Disagreement (NOD), he claims these conditions are 
a result of exposure to chemicals during medical research 
experiments while in the service.  For the reasons and bases 
set forth below, however, the Board finds that the 
preponderance of the evidence is against his claim, so it 
must be denied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Malignant tumors will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10 
percent within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran's service medical records make no reference to 
treatment for or a diagnosis of kidney or lung cancer.  His 
service medical records indicate he volunteered to 
participate in medical research projects that involved 
cutaneous exposure to various agents - including CS-1in TOF 
and CS-1 in water, EA 3547 in propyleneglycol.  These records 
further explain, however, that there were no lasting effects 
noted at the time and subsequently dated service medical 
records are also unremarkable for any pertinent abnormality 
as a residual of that testing.  This includes the veteran's 
military separation examination, the report of which 
indicates his lungs, chest and abdomen were clinically 
asymptomatic.

More recent private treatment records from Washington 
University Medical Center show the veteran has a history of 
metastatic sarcomatoid renal cancer treated with nephrectomy 
in July 1999.  Later that year, the kidney cancer 
metastasized to his lungs.  In April 2000, there was evidence 
these lesions were growing and he began interferon treatment.  
He completed this therapy in May 2001 and has had no further 
treatment since that time and no evidence of recurrent, 
active disease.

Since the veteran has a confirmed diagnosis of kidney cancer 
with metastatic lung cancer, the determinative issue is 
whether these conditions are somehow attributable to his 
military service, especially from his exposure to chemicals 
in medical research experiments.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

To address this determinative issue of causation, VA 
furnished the veteran a compensation examination in February 
2006 to determine whether his kidney cancer with metastatic 
lung cancer is traceable to his participation in medical 
research programs during service in 1969.  For the pertinent 
medical and other history, the examiner reviewed the 
veteran's claims file as well as the documentation of his 
treatment for kidney cancer with metastasis to the lungs.  
The examiner noted the veteran's kidney cancer is in 
remission.  The examiner further opined that there was 
nothing in the medical records indicating the chemicals that 
the veteran was exposed to during his military service were 
of such a nature as to have caused kidney cancer 30 years 
later.  The examiner concluded that it is unlikely these 
substances the veteran was exposed to on a voluntary basis 
during his military service resulted in kidney (renal) 
cancer, adding there was no supporting documentation of this.  
Indeed, to the contrary, the examiner noted that, prior to 
service, the veteran had worked for McDonnell Douglas hauling 
radioactive thorium.  Moreover, he reported that he also had 
worked for Dow Chemical Company prior to and since service.  
And based on his reported exposure to radioactive materials 
and chemicals both prior to and since his military service, 
the VA examiner believed it more likely those civilian jobs 
may be related to the development of the veteran's kidney 
cancer.

There is no medical evidence refuting this VA examiner's 
opinion.

Thus, since the veteran's kidney cancer with metastasis to 
the lungs was first diagnosed many years after service, see 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), with the 
most probative - and indeed only, medical evidence 
indicating that it is unrelated to his military service, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  Since the preponderance of the evidence 
is against the claim, there is no reasonable doubt to resolve 
in the veteran's favor, and his claim must be denied.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for kidney cancer, status 
post right nephrectomy, with metastatic lung cancer including 
as a result of exposure to chemicals from medical research 
experiments is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


